Citation Nr: 0427763	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  99-09 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa



THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, including as secondary to service-connected 
bilateral foot callosities.

2.  Entitlement to an increased evaluation for bilateral foot 
callosities, with osteotomy right first metatarsal and right 
fifth metatarsal head resection, currently evaluated as 50 
percent disabling.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from April 1958 to March 
1960. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Des Moines, Iowa 
(RO).  

In November 2000, the Board denied an increased evaluation 
for bilateral foot callosities, with osteotomy right first 
metatarsal and right fifth metatarsal head resection, 
currently evaluated as 50 percent disabling and remanded the 
claims of entitlement to service connection for a low back 
disorder, including as secondary to service-connected 
bilateral foot callosities, and entitlement to a total 
disability rating based upon individual unemployability 
(TDIU).  In an Order dated in March 2001, The United States 
Court of Appeals for Veterans Claims (Court) vacated that 
part of the Board's decision which denied an increased 
evaluation for the service-connected foot disorder and 
remanded the matter to the Board.  In October 2001, the Board 
denied the claim.  In November 2002, the Court again granted 
a motion to vacate and remand the Board's decision.  In July 
2003, the Board remanded the case to the RO.  In March 2004, 
the RO sent the veteran a letter to comply with the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA).  Supplemental statements of the case were issued in 
June and August 2004.  

The issues of entitlement to an increased evaluation for 
bilateral foot callosities, with osteotomy right first 
metatarsal and right fifth metatarsal head resection, 
currently evaluated as 50 percent disabling, and entitlement 
to a TDIU rating are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his low back claim and has 
notified him of the information and evidence necessary to 
substantiate that claim.  

2.  The claimed low back disorder is not the result of 
disease or injury in service, nor is it the result of a 
service-connected disability.  


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active military service and is not proximately due to or the 
result of a service-connected injury.  38 C.F.R. 38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. §§  3.303, 
3.310(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The Court's decision in Pelegrini v. Principi, 17 Vet App 
412, 422 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Review of the June 2004 VCAA notice letter discloses that it 
has complied with all the requirements as described by the 
Court.  Particularly, the wording of the VCAA notice 
adequately informed the claimant that he should provide any 
evidence in his possession pertaining to the claim; that he 
should give VA everything he had pertaining to the claim.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was impossible in this case because the initial unfavorable 
rating decision was issued before VCAA became law.  However, 
the rating decisions, statement of the case, and supplemental 
statements of the case, as well as the December 1998 and 
February 2001 evidence requests and the June 2004 VCAA 
letter, notified the veteran and his representative of the 
status of the evidence as it was developed and of the need 
for substantiating evidence from him.  Any deficits in the 
original notice were cured long before the case came to the 
Board and are no more than non-prejudicial error.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  VA records have 
been obtained.  The veteran has been examined by VA and a 
medical opinion rendered.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  There is no reasonable possibility that 
further assistance would aid in substantiating the claim.  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2003).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Criteria   Service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002).  Analysis of this provision discloses that there are 
three essential elements which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2003).  

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2003).  

Secondary service connection requires evidence of a 
connection to a service-connected disability.  See Reiber v. 
Brown, 7 Vet. App. 513 (1995).  An appellant's own 
conclusion, stated in support of his claim, that his present 
disability is secondary to his service-connected disability 
is not competent evidence as to the issue of medical 
causation.  38 C.F.R. § 3.159(a) (2003); see also Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

Factual Background  The service medical records do not 
contain any complaints, findings or diagnoses of back injury 
or disease.  On separation examination, in January 1960, the 
spine was normal.  

M. C. Weires, D.P.M. reported providing general foot care, 
with treatment of deep callus formations, in March, May, 
June, and October 1972.  There was no evidence as to the 
back.  

A VA clinical note of August 1973 shows metatarsal 
keratomata, bilateral.  There was no report of back 
symptomatology.  

Private podiatrist, T. K. Lichty, D.P.M., submitted records 
dated from January 1974 to February 2000, with a letter dated 
in February 2000.  Neither the records nor the letter 
connected the foot disability to the back disability.  

Notes of W. W. Gronen, D.P.M, from January 1974 to April 
1974, reflect various foot abnormalities.  In February 1974, 
Dr. Gronen did a surgical repair of the 5th metatarsal, 
medial keratosis, right; and 5th metatarsal, left.  In March 
1975, Dr. Gronen performed a dorsiflexory wedge osteotomy on 
the first metatarsal of the right foot.  Letters and records 
from Dr. Gronen, through April 1988, are in evidence.  They 
do not indicate any back symptoms resulting from the foot 
disorder.  

On VA examination in July 1974, foot findings were reported 
and the musculoskeletal system was otherwise negative.  

In May 1975, the veteran was admitted to a VA medical center 
for his complaints of low back pain.  After examination and 
testing, it was felt that the veteran's difficulties were the 
result of peripheral neuropathy, the etiology of which was 
unclear but alcohol was one possibility.  Degenerative disc 
disease of the lumbar spine was also probable.  

VA clinical records from June 1975 to October 1981 reflect 
foot complaints without linking them to a back disorder.  A 
note dated in September 1975 states that the veteran's back 
complaints were previously investigated and there were 
diagnoses of peripheral neuropathy and degenerative disc 
disease.  He had reportedly been having some low lumbar pain 
and tingling and numbness in the lower extremities.  
Neurologic findings were recorded.  The impression was 
stocking and glove peripheral neuropathy, which had improved.  
It was recommended that he stop drinking.  In June 1976, the 
impression was low back pain, resolved and peripheral 
neuropathy of alcoholic origin.  Service connection for 
peripheral neuropathy was denied by an unappealed rating 
decision in November 1980.  

In January 1980, the veteran was hospitalized for surgery on 
both feet by Ronald Cervetti, D.P.M.  The report discusses 
the foot complaints which led to the surgery.  Back symptoms 
were not reported.  

In an August 1980 letter, G. L. Smith, D.P.M., told of 
providing general foot care to the veteran since 1977.  He 
had had multiple surgeries which proved to be ineffective.  
He would require general foot care for the rest of his life.  
There was no mention of the back.  

On VA examination in April 1982, the veteran's feet were 
examined.  The doctors who examined the feet did not indicate 
that the foot disability included back symptoms.  The 
veteran's back was also examined and X-rays were taken.  It 
was the impression that the veteran had lumbar pain, 
myofascial in origin, with no evidence of radiculopathy at 
that time.  The veteran's foot complaints were considered.  
His gait was normal.  There was no opinion linking the foot 
disability to the veteran's back symptoms.  

In a letter dated in September 1982, Raymond W. Carson, M.D., 
wrote that the veteran had been off work and the main 
problem, according to him was back trouble, which had 
bothered him intermittently since 1957, but more specifically 
since early 1981.  He reported that tests at University 
Hospitals had revealed a chronic sciatic nerve problem.  The 
veteran also reported a chronic fungus infection of the feet.  
The doctor attributed mild peripheral neuropathy to alcohol 
abuse.  There was no opinion as to the cause of the back 
symptoms.  

VA clinical notes from January 1983 to June 1983 reflect 
complaints, including back pain, and do not link those 
complaints to the foot disability.  

In a letter dated in March 1983, Arnold E. Delbridge, M.D., 
wrote that the veteran was complaining of back pain radiating 
into his left lower extremity.  The cause of the pain was not 
identified.  

In April 1983, A. K. Nakhasi, M.D., provided diagnoses of 
mild peripheral neuropathy and chronic low back pain - 
probably of myofascial origin.  Neurologic deficits were 
described in detail.  X-rays of the lumbar spine were 
reported to be normal.  

In November 1984, John C. Redenius, D.P.M. listed the 
veteran's foot problems.  He latter submitted treatment 
records from March 1991 to November 1991.  Back symptoms were 
not indicated.  

In December 1987, R. G. Cervetti, D.P.M. and P. J. Morreale, 
D.P.M., wrote of treating the veteran since November 1979.  
Notes were provided.  Foot problems were discussed in detail.  
Subsequent letters confirmed current treatment.  There was no 
mention of back symptoms.  

The February 1989 VA examination disclosed painful, recurrent 
callosities of both feet, bilateral diffuse fungal disease of 
the toenails, and probable bilateral peripheral neuropathy of 
the lower extremities, which the examiner felt may be due to 
alcoholism.  

In October 1990, Dr. Morreale submitted notes dating from 
August 1985 and summarized the veteran's foot problems, 
without reference to his back.  

In December 1993, the veteran was briefly hospitalized by VA 
for removal of a toenail due to onychomycosis.  VA clinical 
notes from August 1993 to January 1997 include foot and back 
findings, a February 1995 orthopedic consult about the feet, 
a June 1995 physical therapy consultation about the back, a 
January 1997 foot examination, and a general medical 
examination, in January 1997, which noted the back 
complaints.  None of the records indicated that the foot 
problems caused the back disability.  

The summary of private hospitalization in June 1994 included 
a history of back pain.  The back symptoms were not 
associated with the feet.  

In a letter dated in February 1996, a private podiatrist, R. 
L. Bremmer, D.P.M. discussed the veteran's foots symptoms, 
without mention of the back disability.  

Social Security Administration (SSA) records are in evidence.  
A decision, dated in May 1996, shows the veteran was disabled 
by degenerative disc disease and chronic keratomas on the 
plantar aspect of the feet.  The records do not indicate that 
the foot disorder caused the back disorder.  

VA clinical records from May 1997 to January 1999, included a 
July 1998 consultation, which noted the veteran's complaint 
of constant low back pain for 2 to 3 years.  There was no 
opinion or evidence, in the notes, which linked the back 
symptoms to the service-connected foot disability.  

A December 1998 VA examination had diagnoses including: 
plantar and palmar hyperkeratosis, moderate bilateral 
callosities of the feet, and degenerative joint disease of 
the spine without evidence of nerve root entrapment on this 
examination.  The report did not connect the foot and back 
disabilities.   

The records of private physician, Arnold E. Delbridge, M.D., 
dated in January 1998, January 1999 and May 2001, show 
multiple level degenerative disc disease of the lumbar spine 
with facet arthropathy and probably S1 radiculopathy on the 
left.  The doctor also noted a foot disorder.  He did not 
connect the back disorder to the foot disability.  

The veteran was hospitalized at a VA medical center, in 
January 2001, for low back pain.  The summary does not link 
the back pain to the service-connected foot disorder.  

VA clinical notes from December 2001 to September 2002 are of 
record.  These do not contain any opinion that the service-
connected foot disorder caused a back disability.  

The report of the September 2002 VA examination shows that 
the claims folder was reviewed and the veteran's feet and 
back were examined in detail.  The examiner expressed the 
opinion that it was less likely as not that the degenerative 
changes of the back were related to the deformities of the 
toes and were more likely a consequence of his long history 
of labor as a civilian.  

The report of the June 2004 VA examination shows that the 
veteran's feet and back were examined in detail.  The claims 
file was reviewed.  The examiner expressed the opinion that 
it was less likely than not that the degenerative changes of 
the spine were a complication of the service-connected 
calluses of the feet.  It was also less likely than not that 
the degenerative changes of the spine were a complication of 
normal service activities.  It was noted that the veteran had 
a long history of physical labor and it was more likely than 
not that his back disorder was a complication of his civilian 
duties.  

The veteran's private podiatrist, Dr. Morreale, provided 
copies of his notes along with explanatory letters, the most 
recent dated in July 2004.  Neither the notes nor the letters 
connected the veteran's back disorder to the service-
connected calluses.  

VA clinical notes from October 2002 to July 2004 are of 
record.  These do not contain any opinion that the service-
connected foot disorder caused a back disability.  

Analysis  Two of the required elements for direct service 
connection are missing.  First, there is no evidence of a 
back injury or disease during service.  Second, there is no 
evidence from a physician or other competent witness which 
would connect back symptomatology to disease or injury in 
service.  Further, the separation examination was done by a 
trained medical professional and it shows that the veteran's 
spine was normal at the time of separation from service.  
Also, many years have passed from the time the veteran left 
service until the first documented back complaints.  Evidence 
of a prolonged period without medical complaint and the 
amount of time that elapsed since military service, can be 
considered as evidence against the claim.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Since there is 
no evidence to support direct service connection and there is 
competent evidence against such a connection, the 
preponderance of evidence is against direct service 
connection.  

Considering secondary service connection, it is notable that 
the veteran's feet have been examined and treated many times, 
without any medical professional expressing an opinion 
linking the veteran's back disorder to his service-connected 
foot disability.  In accordance with VCAA, VA obtained a 
medical opinion directly on point.  The September 2002 and 
June 2004 VA examinations included review of the record.  On 
both occasions, it was the opinion of a trained medical 
professional that it was unlikely that the back disorder was 
connected to the service connected foot disorder.  This 
evidence, from a trained medical professional, is competent 
evidence on the question of whether the service-connected 
disability caused the back disorder.  On the other hand, as a 
lay witness, the veteran does not have the medical training 
and experience to link one medical condition to another.  
38 C.F.R. § 3.159(a) (2003).  Therefore, the medical opinions 
provide a preponderance of evidence and establish that the 
service-connected foot disorder did not cause a back 
disability.  Consequently, service connection for a back 
disorder, as secondary to a service-connected disability, 
must be denied.  


ORDER

Service connection for a low back disorder, including as 
secondary to service-connected bilateral foot callosities, 
with osteotomy right first metatarsal and right fifth 
metatarsal head resection, is denied.  




REMAND

In an Order dated in March 2001, the Court remanded the claim 
for an increased evaluation for bilateral foot callosities, 
with osteotomy right first metatarsal and right fifth 
metatarsal head resection, granting a motion to remand the 
issue for compliance with VCAA.  In November 2002, the Court 
again vacated and remanded the case.  The joint motion for 
remand pointed out that a statement of the case did not 
fulfill the requirement that VA notify the claimant of the 
information and evidence necessary to substantiate his claim, 
and which portion of such evidence he had to provide.  In 
July 2003, the Board remanded the issue, so the RO could 
notify the veteran as required by the Court.  

The subsequent VCAA notice letter, of March 2004, told the 
veteran that VA needed evidence that his foot condition had 
increased in severity.  While that may be appropriate in most 
claims for an increased rating, it is not sufficient in this 
case.  The veteran is already receiving the highest 
evaluation possible under the rating criteria for the feet.  
Consequently, evidence that the disability increased in 
severity will not support a higher rating.  The only avenue 
for a higher evaluation is an extraschedular evaluation under 
38 C.F.R. § 3.321 (2003).  This regulation considers 
exceptional or unusual disability with related factors such 
as marked interference with employment or frequent periods of 
hospitalization.  The veteran should be told that to 
substantiate his claim for a higher evaluation, he must 
submit evidence of exceptional or unusual disability due to 
the service-connected foot disability, marked interference 
with employment due to the service-connected foot disability, 
or frequent periods of hospitalization due to the service-
connected foot disability.  

A TDIU rating considers similar factors.  So, evidence which 
may support an extrachedular evaluation under 38 C.F.R. 
§ 3.321 may also support TDIU.  The Board is deferring 
consideration of the TDIU claim, so that all relevant 
evidence may be considered.   

Accordingly, the claims for an increased evaluation for 
bilateral foot callosities, with osteotomy right first 
metatarsal and right fifth metatarsal head resection, and 
entitlement to a TDIU rating are REMANDED for the following 
actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.  
Specifically, the veteran and his 
representative should be notified that to 
substantiate these claims, they must 
submit evidence of exceptional or unusual 
disability due to the service-connected 
foot disability, marked interference with 
employment due to the service-connected 
foot disability, and/or frequent periods 
of hospitalization due to the service-
connected foot disability.  

2.  Thereafter, the RO should readjudicate 
these claims in light of the evidence 
added to the record since the last 
supplemental statement of the case (SSOC).  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a SSOC.  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



